DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, receive the data transmitted by the second terminal, carried by a third optical signal on the third downlink that uses a third wavelength in the domain of short wave infrared SWIR wavelengths, and transmit the received data on a fourth optical signal carrying the fourth downlink that uses a fourth wavelength in the MWIR/LWIR domain of long wave infrared LWIR wavelengths and/or medium wave MWIR wavelengths, wherein the first terminal comprises an additional transmitter and receiver, configured to receive from or transmit to the second terminal data in direct free space optical mode without using the relay platform, and wherein the relay platform is configured to activate the first and second uplinks and/or the third and fourth downlinks when the direct data transmission between the first terminal and the second terminal is persistently interrupted by sources of atmospheric interference.
	Claim 17, receive the data transmitted by the second terminal, carried by a third optical signal on the third downlink that uses a third wavelength in the domain of short wave infrared SWIR wavelengths, and transmit the received data on a fourth optical signal carrying the fourth downlink that uses a fourth wavelength in the MWIR/LWIR domain of long wave infrared LWIR wavelengths and/or medium wave MWIR wavelengths, wherein the first terminal comprises an additional transmitter and receiver, configured to receive from or transmit to the second terminal data in direct free space optical mode without using the relay platform, and wherein the relay platform is configured to activate the first and second uplinks and/or the third and fourth downlinks when the direct data transmission between the first terminal and the second terminal is persistently interrupted by sources of atmospheric interference.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636